Citation Nr: 0329581	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-15 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to May 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Togus, Maine.  In November 2002, the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  A March 2000 RO decision declined to reopen a claim of 
entitlement to service connection for a low back disorder.

2.  The evidence received since the March 2000 RO decision 
includes evidence that is not wholly cumulative or redundant 
and which raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for a low back disorder has been submitted 
since the March 2000 rating decision, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA 
notified the claimant by a letter dated in December 2001, 
that VA would obtain all relevant evidence in the custody of 
the Federal Government he identified.  He was also advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disability, or provide a properly 
executed release so that VA could request the records for 
him.  The duty to notify the appellant of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  In this case, the veteran's 
service department medical records are on file, and VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

Factual Background

A June 1954 RO decision denied entitlement to service 
connection for a low back disorder on the basis that there 
was no evidence of a low back disorder at the time of the 
veteran's discharge from service or of a current back 
disorder.  A July 1954 RO decision, while noting a current 
back disorder denied the claim on the basis that the back 
disorder was unrelated to the veteran's service.  The veteran 
did not appeal.  In the intervening years, the veteran made 
several attempts to reopen the claim.  A February 1970 Board 
decision denied service connection for a low back disorder.  
The RO denied attempts to reopen this claim in 1977, 1998 and 
2000.  

A March 2000 rating decision denied the veteran's most recent 
attempt to reopen on the basis that new and material evidence 
had not been submitted.  The veteran did not perfect an 
appeal to that decision.  In September 2001, the veteran 
submitted his current claim to reopen the issue of 
entitlement to service connection for a low back disorder.  

The evidence before the RO at the time of the most recent 
March 2000 rating decision included service medical records, 
as well as private treatment records and several VA 
examination reports.  

The veteran's service medical records reveal that he was 
treated for low back pain in August and September 1948, 
diagnosed as lumbar myositis.  However, his May 1949 
separation examination report shows no relevant, complaints, 
findings or diagnosis.

Private treatment records were also of record, indicating the 
veteran received treatment for low back pain from Dr. K. P. 
Haskell, as early as March 1954 and continued to 
intermittently receive treatment for a low back disorder.  In 
a letter from Dr. Haskell, received in June 1954, he 
indicates that the veteran reported that his symptoms 
prevailed during service.  A May 1969 letter from Julius E. 
Ciembroniewicz, M.D., showed a diagnosis of a ruptured 
intervertebral disc at the L4/L5 and L5/S1 interspaces, and 
noted that the veteran reported that his back problem began 
twenty years before in service.  

The veteran's testimony at a September 1969 personal hearing 
at the RO was also of record.

The evidence added to the record since the RO's March 2000 
rating decision includes an October 2002 opinion from O. A. 
Lindefield, M.D., a medical consultant for the 
representative.  Dr. Lindefield, after reviewing the 
veteran's claims file and medical records, opined that the 
veteran's current back disorder was related to his service.

The veteran's testimony at a January 2003 video conference 
hearing before the undersigned Veterans Law Judge was also 
added to the record.

Analysis

Given that the RO's March 2000 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  

The Board must determine whether the evidence is new and 
material.  New evidence is existing evidence not previously 
submitted to agency decisionmakers.  Material evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is "new and material," the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board finds that, assuming the credibility the veteran's 
testimony regarding his in-service back disorder and Dr. 
Lindenfield's October 2002 opinion, the submitted evidence is 
new, not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  Therefore, there is 
new and material evidence to reopen the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108.


ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened.


REMAND

A review of the record reveals that further development is 
warranted before the issue of entitlement to service 
connection can be determined.  The Veterans Claims Assistance 
Act of 2000 indicates that VA shall secure a medical 
examination or opinion when necessary to make a decision in a 
claim.  Examinations are necessary where the evidence of 
record contains competent evidence that the claimant has a 
current disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

The Board also observes that 38 C.F.R. § 3.159(b)(1) (2003), 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, Nos. 02-7007-10, 
2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  The 
offending language in the regulation suggested that an 
appellant must respond to a "VCAA notice" within 30 days.  
Notably, the provision of the VCAA codified at 38 U.S.C.A. 
§ 5301(a), requires that the appellant be provided a year to 
respond.  As the appellant has not been given proper notice 
and the time period to respond, the case must be remanded.

In light of the foregoing circumstances, this matter is 
hereby REMANDED to the RO for the following action:

1.  The RO must advise the veteran as 
follows:
	
a.  Evidence is needed to 
substantiate his claim of 
entitlement to service connection 
for a low back disorder.  
Specifically, he should provide 
evidence of a current low back 
disorder and medical evidence 
linking it to his military service.

b.  It is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence.  VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, employment records, 
or records from government agencies, 
if the appellant identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

c.  The veteran has one year to 
submit evidence needed to 
substantiate his claim, or to 
identify for VA the custodians of 
such evidence so that VA may attempt 
to obtain it.  His appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and he 
wishes to waive in writing any 
remaining time provided by 38 
U.S.C.A. § 5103(a).

2.  The veteran must identify all VA and 
non-VA health care providers who have 
treated him, since May 1949, for a low 
back disorder.  Thereafter, the RO must 
obtain legible copies of all records not 
already obtained.  All efforts to secure 
these records must be documented.  If 
records identified by the appellant 
cannot be secured, he must be informed of 
that fact and offered an opportunity to 
secure the records himself.

3.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
orthopedic examination.  A copy of the 
veteran's notice regarding the scheduled 
examination must be associated with his 
claims file.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  
Following the examination, the examiner 
must opine whether it is at least as 
likely as not that the veteran's current 
low back disorder either originated in 
service or is a result of his active duty 
service.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
examination should be associated with the 
veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(c), the RO must review all the evidence 
of record.  If the requirements of the 
VCAA have been fulfilled and the benefit 
sought on appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2003).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



